                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ADTRADER, INC., et al.,                           Case No. 17-cv-07082-BLF
                                   8                    Plaintiffs,
                                                                                           ORDER DENYING PLAINTIFFS’
                                   9             v.                                        ADMINISTRATIVE MOTION FOR
                                                                                           LEAVE TO FILE SUR-REPLY
                                  10     GOOGLE LLC,
                                                                                           [Re: ECF 121]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiffs’ Administrative Motion for Leave to File Sur-Reply in
                                  14   Support of Opposition to Google LLC’s Motion to Dismiss (“Motion”) pursuant to Civil Local
                                  15   Rule 7-11. See Motion, ECF 119-4. Defendant opposes Plaintiffs’ Motion. See Opp’n, ECF 123.
                                  16   Plaintiffs “seek leave to present the Court with [purported new] evidence [], in advance of the
                                  17   March 7, 2019 hearing” on Defendant’s motion to dismiss. See Motion at 1.
                                  18          Plaintiffs motion for leave to file a sur-reply is DENIED. First of all, Civil Local
                                  19   Rule 7-3(d) provides that, “[o]nce a reply is filed, no additional memoranda, papers or letters may
                                  20   be filed without prior Court approval,” except to object to reply evidence or to provide a statement
                                  21   of recent decision. Neither exception applies here. Second, while “new” evidence may be
                                  22   grounds to file an amended complaint, the Court does not find that Plaintiffs have demonstrated
                                  23   “good cause” otherwise warranting a sur-reply. See, e.g., Hall v. City and County of San
                                  24   Francisco, 2017 WL 5569829, at *4 (N.D. Cal. Nov. 20, 2017) (denying plaintiff’s request to file
                                  25   sur-reply where defendant’s reply did not raise new arguments or evidence). Indeed, Plaintiffs do
                                  26   not argue that Defendant’s reply serves as a basis for the proposed sur-reply, but instead
                                  27   “extensive new facts” arising from discovery. See Motion at 1, 5. New evidence is not
                                  28   appropriately submitted in a sur-reply. See Rodgers v. Chevys Restaurants, LLC, 2015
                                   1   WL 909763, at *6 (N.D. Cal. Feb. 24, 2015) (denying motion for leave to file sur-reply containing

                                   2   new evidence on the basis that it is “impermissib[e] [] to present new evidence” in a sur-reply).

                                   3          Moreover, Plaintiffs’ proposed sur-reply (ECF 119-6) completely ignores the civil local

                                   4   rules and the undersigned’s standing order with respect to text and footnoting requirements. See,

                                   5   e.g., Civ. L.R. 3-4(c)(2); Standing Order re Civil Cases § E.5. A two-page sur-reply with no

                                   6   exhibits may be appropriate in rare circumstances; Plaintiffs’ proposed nine-page, single-spaced,

                                   7   non-conforming sur-reply is surely not.

                                   8          For the foregoing reasons, Plaintiffs’ motion for leave to file a sur-reply at ECF 121 is

                                   9   DENIED.

                                  10

                                  11          IT IS SO ORDERED.

                                  12   Dated: March 4, 2019
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
